Citation Nr: 1411221	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for end stage liver disease due to alcohol abuse, status post liver transplant, as secondary to the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  These matters come before the Board of Veterans' Appeals on appeal from February 2007 and May 2010 rating decisions, which respectively, denied the claim for service connection for end stage renal disease, and increased the Veteran's rating for PTSD to 50 percent.  In September 2011, a Board videoconference hearing was held before the undersigned.  A transcript is associated with the record.

The matter of service connection for end stage renal disease is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

In September 2011, prior to the promulgation of a Board decision in the matter of an increased rating for PTSD, the Veteran requested withdrawal of his appeal in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the Veteran's claim seeking an increased rating for PTSD; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeal in the matter of an increased rating for PTSD, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) on this claim is not necessary.  

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In the September 2011 hearing, the Veteran testified that he wished to withdraw his appeal as to the matter of an increased rating for PTSD.  As this is a request for withdrawal of his claim (seeking an increased rating for PTSD), there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter.


ORDER

The Veteran's appeal seeking a rating in excess of 50 percent for PTSD is dismissed.



REMAND

The Veteran has also filed a claim of service connection for end stage renal disease.  Notably, the Veteran contends that he suffered end stage renal disease (which eventually led to a liver transplant) due to alcohol abuse, as secondary to his service-connected PTSD. A preliminary review of the record reveals the matter is not ready for appellate disposition.

Compensation is not payable for any condition due to the Veteran's own willful misconduct.  38 C.F.R. § 3.301(b).  The deliberate drinking of a known poisonous substance (alcohol) or under conditions which would raise a presumption to that effect will be considered willful misconduct; however, organic diseases and disabilities which are secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2). 

A new examination is necessary as there is conflicting evidence in regard to whether the Veteran's alcohol abuse is proximately due to, the result of, or aggravated by the service-connected PTSD.  38 C.F.R. § 3.310.  Specifically, on January 2007 VA examination, the examiner opined that "as there were some indications of his substance use and other behavior problems prior to joining the military, it is unlikely that his history of substance abuse problems can be totally accounted for by his experience in Vietnam." There was no opinion as to whether the alcohol abuse was related to the Veteran's PTSD, as the examiner found the Veteran did not meet the full criteria for PTSD (though service connection is already in effect for such disability).  

On April 2008 VA examination, the examiner opined  "[t]he veteran's alcohol dependence cannot be considered as proximately caused by his psychiatric condition, as there are many other substantial factors that are causative for alcohol dependence, including the veteran's significant family history of addiction."  However, September 2008 and January 2009 records from social workers at the Hartford Vet Center suggest that the Veteran's alcohol abuse may be related to his experiences in Vietnam and his PTSD.  Accordingly, the Board finds that a new medical opinion is necessary to resolve this question.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for an appropriate medical provider to opine as to the nature and etiology of the Veteran's alcohol abuse.  The provider should review the claims folders, specifically to include all prior opinions of record.  Following a review of the record, the provider should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's alcohol abuse is proximately due to, the result of, or aggravated by the service-connected PTSD beyond the natural progression of the disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

The opinion provider is asked to explain the reasons behind any opinions expressed and conclusions reached.  If the examiners cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After all the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


